340 F.3d 767
John RIVERA, Plaintiff-Appellant,v.D.C. No. NATIONAL RAILROAD PASSENGER CORPORATION; Richard Carney; Larry Mahon; Angel Acevedo; Carlos Hernandez; John Fallowfield; Doug Demming; Tom Mahr, Defendants-Appellees.
No. 01-16232.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted October 9, 2002 — San Francisco, California.
Filed June 10, 2003.
Amended August 14, 2003.

Stuart B. Esner (briefed) and Andrew N. Chang (argued), Esner & Chang, Los Angeles, California, for the plaintiff-appellant.
Kathy M. Banke, Crosby, Heafey, Roach & May, Oakland, California, for the defendants-appellees.
Appeal from the United States District Court for the Northern District of California; Susan Yvonne Illston, District Judge, Presiding. D.C. No. CV-99-04003-SI.
Before: Bobby R. Baldock,* Andrew J. Kleinfeld and Johnnie B. Rawlinson, Circuit Judges.

ORDER

1
Appellees' Request for Modification of Opinion filed on June 18, 2003, is GRANTED.


2
The Opinion filed on June 10, 2003, is amended as follows:


3
At page 7885, first full paragraph, line 9, delete the following sentence: "Of course, upon remand the district court may decline to exercise supplemental jurisdiction over the remaining state law defamation claim. See Big Bear Lodging Ass'n v. Snow Summit, Inc., 182 F.3d 1096, 1106 n. 9 (9th Cir.1999)."



Notes:


*
 The Honorable Bobby R. Baldock, Senior United States Circuit Judge for the Tenth Circuit Court of Appeals, sitting by designation